DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 12-16 in the Interview Summary on September 15, 2021 is acknowledged.
Claims 7-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Interview Summary on September 15, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE202018107352.4(US 2002/0196786 A1(Zippel)-English Equivalent).
Zippel ‘786 discloses a straw 1,(see paragraph [0039]), comprising a substrate 2/5 made of pasta, (see paragraph [0038]), that is hardened(i.e. baked, see paragraphs [0012,0027,0042]) and a coating over the substrate, note oil(see paragraphs [0048-0051]).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al ‘404.
As to claims 1 and 12, Anderson et al ‘404 discloses a straw (see col. 61, lines 41-47)  made of pasta(water and starch/flour) that is hardened, see col. 5, line 30 to col. 9, line 22, and a coating over the substrate, see 43, line 36 through col. 44, line 50.  Note that it is inherent that water and flour make pasta and even though Anderson et al ‘404 does not explicitly disclose the term pasta, the resulting product is pasta.  The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).  See MPEP 2112.
As to claims 2 and 12, and beeswax, see col. 44, lines 29-30.
As to claims 4 and 14, see col. 4, lines 11-46, where pasta is made from flour and water.
As to claims 5 and 15, see col. 15, lines 40-42, where flour made from wheat or corn is disclosed.
As to claims 6 and 16, note water is mixed with the flour, see col. 15, lines 10-46. Also, note water used in making the pasta, see col. 19, line 61 through col. 20, line 64.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al ‘404 in view of WO2020/212417A1.
As to claims 3 and 13, Anderson et al ‘404, discloses all the featured elements of the instant invention, except for the pasta being made from durum wheat and water.  WO2020/212417A1 discloses making dry pasta straws using durum wheat and water, see page 7, lines 8-17.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pasta in the product of Anderson et al ‘404, with durum wheat and water, as taught by WO2020/212417A1, since such a modification takes advantage of conventional equipment that already currently makes dry pasta using durum wheat and water and Anderson et al ‘404 would be capable of making pasta from durum wheat and water, since it already makes pasta from wheat flour and water.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Briganti et al ‘207 and Dreyfus et al ‘286 discloses straws that are coated in beeswax.  Boone, Jr. ‘857 discloses an edible straw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752